                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ROLAND MA,                                               CASE NO. C19-0399-JCC
10                              Plaintiff,                    ORDER
11          v.

12   DEPARTMENT OF EDUCATION and
     UNIVERSITY OF SOUTHERN
13   CALIFORNIA,
14                              Defendants.
15

16          This matter comes before the Court on Plaintiff’s emergency motion to stay (Dkt. No.
17   72). On July 2, 2019, the Court issued a minute order striking a status conference that was
18   scheduled for July 16, 2019 and directing the parties to file a proposed scheduling order. (Dkt.
19   No. 71.) On July 5, 2019, Plaintiff filed a one-page motion asking the Court to stay all
20   proceedings. (Dkt. No. 72.) Plaintiff asked for a stay due to:
21          all [of his] ‘digital devices’ [being] seized by the Seattle Police Department (Exhibit
            A), including but not limited to: home phones, cell phones, smart watch, computers,
22          laptops, tablet, printers, thumb drive, hard drive, and xbox drive. The safe that the
23          police seized without a court order has all of Plaintiff’s travel documents too.
            It is moot to attend the status conference with nothing at all, including the
24          knowledge of all events, as well as the prerequisite of entering the courthouse -
25          Photo ID.

26   (Id.) Plaintiff attached to his motion a copy of a search warrant issued by the Seattle Municipal


     ORDER
     C19-0399-JCC
     PAGE - 1
 1   Court on July 1, 2019 in an ongoing criminal prosecution against Plaintiff. (Dkt. No. 72-1.)

 2           Plaintiff has not provided a reason to justify a stay of proceedings. First, the Court

 3   already struck the previously scheduled status conference, so Plaintiff’s references to that

 4   hearing as a basis for granting a stay are irrelevant. Second, the confiscation of Plaintiff’s

 5   electronic devices does not necessarily preclude him from litigating this case, as evidenced by

 6   his filing of the present motion. Finally, the criminal case in which the search warrant was issued

 7   is entirely unrelated to this civil lawsuit.

 8           Therefore, Plaintiff’s emergency motion for a stay (Dkt. No. 72) is DENIED. In
 9   accordance with the Court’s prior order, Plaintiff shall meet and confer with Defendants about a
10   proposed scheduling order no later than Friday, July 12, 2019. (See Dkt. No. 71.) If Plaintiff fails
11   to meet and confer with Defendants as ordered, the Court may dismiss Plaintiff’s lawsuit for
12   failure to prosecute. See Fed. R. Civ. P. 41(b).
13           DATED this 9th day of July 2019.




                                                            A
14

15

16
                                                            John C. Coughenour
17                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     C19-0399-JCC
     PAGE - 2
